          Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 1 of 15



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Neil Rusty Bond,                                No. CV-19-04933-PHX-JAT
10                    Plaintiff,                         ORDER
11       v.
12       Commissioner       of     Social   Security
         Administration,
13
                      Defendant.
14
15            Pending before the Court is the Motion to Dismiss (Doc. 24) for lack of subject
16   matter jurisdiction filed by Defendant Commissioner of Social Security Administration
17   (“Commissioner”). The Motion (Doc. 24) has been fully briefed.1 (Doc. 24; Doc. 34;
18   Doc. 36). The Court now rules.
19   I.       BACKGROUND
20            Plaintiff Neil Rusty Bond (“Plaintiff”) collected disability insurance benefits from
21   1991 to 1999. (Doc. 9 at 2; Doc. 34 at 2). The Commissioner asserts that the Social Security
22   Administration (“Administration”) “determined that Plaintiff had been engaged in
23   substantial and gainful work activity and his benefits should have been suspended effective
24
25   1
       Plaintiff Neil Rusty Bond also filed a surreply (Doc. 38). Surreplies are not permitted in
     the District of Arizona without the court’s approval. Spina v. Maricopa Cty. Dep’t of
26   Transp., No. CV05-0712-PHX-SMM, 2009 WL 890997, at *1 (D. Ariz. Apr. 1, 2009).
     Although the Court will not consider the Surreply (Doc. 38), the Court nonetheless
27   reviewed it, and consideration of the arguments contained therein would not affect the
     outcome.
28
         Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 2 of 15



 1   August 1996 and terminated effective May 1999.” (Doc. 24 at 3 (citing Doc. 1-12 at 14–
 2   18)). Plaintiff was convicted of theft of government property and of Social Security fraud.
 3   (Id. (citing Doc. 1-1 at 8–11; Doc. 9 at 2, 11)). The court ordered Plaintiff to pay restitution
 4   in the amount of $88,800.70. (Doc. 9 at 2; Doc. 24 at 3). Plaintiff eventually prevailed on
 5   collateral review, and the court resentenced Plaintiff and ordered him to pay the reduced
 6   amount of $30,929.16 in restitution. (Doc. 1-1 at 9; see also Doc. 9 at 4 (stating,
 7   inaccurately, that the restitution award was reduced to $30,926.16)).
 8           In the meantime, on May 19, 2003, the Administration sent a notice to Plaintiff that
 9   he was liable for overpayment in the amount of $67,494.70 and that future benefits would
10   be withheld to collect that amount. (Doc. 1-1 at 15; Doc. 9 at 2, 20). According to Plaintiff,
11   on June 1, 2003, he sent a letter to the Administration, in which Plaintiff stated: “I was not
12   overpaid these benefits according to the Social Security guidelines. Please send me a
13   request for reconsideration and a request for waiver form. I would like to have a hearing
14   with Social Security to present my net income as soon as possible. Thank you, Neil Bond.”
15   (Doc. 1-1 at 20; see also Doc. 9 at 11). Plaintiff alleges, and the record indicates, that the
16   Administration never responded. (Doc. 9 at 10–11; see Doc. 36-1 at 4).
17           Plaintiff filed for Title II retirement insurance benefits in November 2015. (Doc. 24
18   at 3; Doc. 24-1 at 4). In December 2015, the Administration informed Plaintiff that he was
19   entitled to monthly retirement benefits of $1027 as of June 2015 (save for his first check
20   which appears to have been prorated), but that his benefits were subject to withholding to
21   recover $67,119.703 in overpayments. (Doc. 24 at 3; Doc. 24-1 at 11; see Doc. 9 at 4). The
22   Administration has been collecting the full amount of benefits each month since that time.
23   (Doc. 24-1 at 11; see Doc. 9 at 4).
24
     2
      As the Commissioner notes, it appears Plaintiff accidently failed to attach the exhibits he
25   attached to the original Complaint (Doc. 1). (Doc. 24 at 2 n.2). Because the Amended
     Complaint’s references to exhibits corresponds with the exhibits attached to the original
26   Complaint (Doc. 1), the Court assumes Plaintiff incorporated those exhibits into the
     Amended Complaint (Doc. 9) consistent with the Court’s duty to liberally construe a pro
27   se plaintiff’s pleadings. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).
28   3
      This number is lower than the original $67,494.70 discussed above as the Administration
     had already collected some of the overpayment amount. (See Doc. 24-1 at 32).

                                                  -2-
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 3 of 15



 1          Plaintiff sought reconsideration, particularly that the overpayment amount should
 2   be lowered. (Doc. 24 at 3–4; Doc. 24-1 at 14; see Doc. 9 at 4). Plaintiff asserted that the
 3   restitution amount of $30,929.16 is what he owes the Administration in overpayments and
 4   that the Administration should only recoup that amount. (Doc. 24-1 at 14; see Doc. 9 at 4).
 5   The Administration denied the request for reconsideration, stating that “any protest
 6   regarding the fact or amount of the overpayment has been previously addressed.” (Doc. 24-
 7   1 at 32; see Doc. 9 at 11–12; Doc. 24 at 4). Plaintiff then sought a hearing before an
 8   administrative law judge (“ALJ”), which the ALJ denied. (Doc. 24 at 4; Doc. 24-1 at 34–
 9   39). In denying the hearing, it appears that the ALJ adopted the rationale from the
10   Administration’s reconsideration determination as the ALJ concluded, “[t]he overpayment
11   amount has been previously addressed and the claimant is not entitled to any additional
12   appeal rights in this regard.” (Doc. 24-1 at 38–39; see Doc. 24 at 4–5). Plaintiff appealed
13   the ALJ’s decision to the Appeals Council, and Plaintiff indicated that he “was never
14   granted a hearing by Social Security from 2003 through 2005.” (Doc. 24-1 at 42). The
15   Appeals Council denied Plaintiff’s appeal of the ALJ’s decision. (Doc. 24-1 at 55–56;
16   Doc. 24 at 5).
17          However, the Commissioner notes that the Appeals Council recently recognized in
18   February 2020, after the Commissioner’s Motion to Dismiss (Doc. 24) was filed, that
19   Plaintiff “did not receive a reconsideration determination in regard to the original
20   overpayment notice of May 19, 2003” and that the May 2003 “notice, informing [Plaintiff]
21   that [Plaintiff was] overpaid $67,494.70 in disability benefits, did not provide detailed
22   computations regarding the overpayment fact and amount, the issues of trial work period
23   and extended period of eligibility, the month of cessation, or the month of termination.”
24   (Doc. 36-1 at 4; Doc. 36 at 2). The Appeals Council nonetheless concurred with the ALJ’s
25   assessment that the “only appealable issue in [Plaintiff]’s December 9, 2015 notice of
26   award of monthly retirement benefits was whether the benefits should be withheld to
27   recoup an outstanding overpayment balance of $67,119.70.” (Id.). The Appeals Council
28   proposed that Plaintiff “dismiss [his] September 13, 2016 request for hearing for a different


                                                 -3-
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 4 of 15



 1   reason than the one cited by the Administrative Law Judge, and return [the] case to [the]
 2   local social security office for a detailed reconsideration determination relative to the
 3   overpayment notice of May 19, 2003.” (Id.).
 4   II.    LEGAL STANDARD
 5          “Federal courts are courts of limited jurisdiction,” possessing “only that power
 6   authorized by [the] Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am.,
 7   511 U.S. 375, 377 (1994). Consequently, a defendant may seek dismissal under Federal
 8   Rule of Civil Procedure 12(b)(1), at any time, to challenge whether a federal court has
 9   jurisdiction to hear the subject matter of a case. See Fed. R. Civ. P. 12(b)(1), (h)(3).
10   “[W]hen subject matter jurisdiction is challenged under Federal Rule of Civil Procedure
11   12(b)(1), the plaintiff has the burden of proving jurisdiction in order to survive the motion.”
12   Kingman Reef Atoll Invs., L.L.C. v. United States, 541 F.3d 1189, 1197 (9th Cir. 2008).
13   Nonetheless, where a plaintiff is proceeding pro se, the court must construe the allegations
14   in the complaint liberally. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).
15   III.   ANALYSIS
16          The Commissioner argues the Court must dismiss this case because it lacks subject
17   matter jurisdiction. (Doc. 24). Specifically, the Commissioner asserts that the Court only
18   has jurisdiction to hear a challenge to a final decision made by the Commissioner and that
19   Plaintiff’s Amended Complaint (Doc. 9) does not properly assert a challenge to any final
20   decision made by the Commissioner. (Doc. 24 at 2–3).
21          This Court has jurisdiction under 42 U.S.C. § 405(g) to review a decision made by
22   the Commissioner. That section provides:
23          Any individual, after any final decision of the Commissioner of Social
            Security made after a hearing to which he was a party, irrespective of the
24
            amount in controversy, may obtain a review of such decision by a civil action
25          commenced within sixty days after the mailing to him of notice of such
            decision or within such further time as the Commissioner of Social Security
26          may allow.
27
28


                                                  -4-
         Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 5 of 15



 1   42 U.S.C. § 405(g) (emphasis added). Thus, in the Social Security context, judicial review
 2   only extends to “final decision[s] . . . made after a hearing.” Id. § 405(g)–(h); see Smith v.
 3   Berryhill, 139 S. Ct. 1765, 1773–74 (2019).
 4           Congress did not define the term “final decision . . . made after a hearing.” See 42
 5   U.S.C. § 405(g). But, it has become axiomatic that Congress intended for the
 6   Commissioner to promulgate regulations to define the procedures that result in a final
 7   decision. See, e.g., Smith, 139 S. Ct. at 1777. A decision is final after a four-step process.
 8   20 C.F.R. § 404.900(a)(1)–(5). The steps are as follows: (1) initial determination,
 9   (2) request for reconsideration of the initial determination, (3) request for hearing before
10   an ALJ, and (4) review of the request for hearing before the Appeals Council. Id. Thus, the
11   Commissioner has made a reviewable “final decision” when steps one through four are
12   completed. Id. § 404.900(a)(5).
13           At first blush, it seems simple that judicial review only extends to decisions made
14   by the Commissioner where the claimant has exhausted her administrative remedies
15   through the four-step process. In other words, the general rule is that there cannot be
16   judicial review unless the claimant properly exhausted her administrative remedies
17   because, without exhaustion, there is no final decision for the court to review. See Califano
18   v. Sanders, 430 U.S. 99, 103 n.3, 108 (1977). However, a court can excuse a failure to
19   exhaust as the exhaustion requirement is not jurisdictional. Smith, 139 S. Ct. at 1774.
20           It is clear based on the record and the Amended Complaint (Doc. 9) that Plaintiff
21   sought relief as to the overpayment amount. (Doc. 24-1 at 38–39). An overpayment
22   determination can be a final decision, made after hearing, that is subject to judicial review
23   if the claimant properly exhausts her administration remedies.4 See McCarthy v. Apfel, 221
24   F.3d 1119, 1123–24 (9th Cir. 2000); 20 C.F.R. § 404.900(a)(1) (stating “[i]nitial
25   determination” includes “a determination we make about your entitlement or your
26
     4
       The Court is perplexed by the Commissioner’s assertion that “Plaintiff cannot use the
27   reconsideration and hearing request processes as a vehicle to appeal the overpayment
     amount.” (Doc. 24 at 8). An overpayment determination, including the calculation of the
28   amount owed, can result in a final decision that is appealable. See, e.g., McCarthy v. Apfel,
     221 F.3d 1119, 1123–24 (9th Cir. 2000).

                                                 -5-
         Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 6 of 15



 1   continuing entitlement to benefits or about any other matter, as discussed in [20 C.F.R.]
 2   § 404.902, that gives you a right to further review”); id. § 404.902(j), (k) (providing initial
 3   determinations that are subject to judicial review include determinations about “[a]ny
 4   overpayment or underpayment of your benefits” and “[w]hether an overpayment of
 5   benefits must be repaid to us”). The Commissioner’s determination of a particular
 6   overpayment amount must be supported by substantial evidence. McCarthy, 221 F.3d at
 7   1124.
 8           The typical overpayment decision starts with an ex parte determination that an
 9   overpayment has been made, notification of that determination to the recipient, and shifting
10   of the burden to the recipient to “(i) seek[] reconsideration to contest the accuracy of that
11   determination[] or (ii) ask[] the [Commissioner] to forgive the debt and waive recovery.”
12   Califano v. Yamasaki, 442 U.S. 682, 686–87 (1979). If the claimant seeks reconsideration
13   or waiver, the Administration’s long-standing practice has been to defer recoupment at
14   least until the initial determination has been upheld on reconsideration. See id.; Mattern v.
15   Weinberger, 519 F.2d 150, 154 (3d Cir. 1975), vacated sub nom. Mathews v. Mattern, 425
16   U.S. 987 (1976); Overpayment Appeal and Waiver Rights, 61 Fed. Reg. 56,126-01, 56,218
17   (Oct. 31, 1996) (“If the individual responds within 30 days after the date of the
18   overpayment notice, SSA must take action to ensure that benefit payments are not
19   interrupted.”); Soc. Sec. Admin., Form SSA-3105, at 2 (2017), discussed in 61 Fed. Reg.
20   at 56,128; Soc. Sec. Admin., Program Operations Manual System (POMS) § GN
21   02201.011 (2012) [hereinafter POMS] (“Stop recovery effective with the month the
22   overpaid person: requests reconsideration or waiver; requests an explanation of the
23   overpayment . . . .”); POMS, supra, § GN 02201.017 (“We must stop recovery efforts until
24   we provide the overpaid person an explanation, and give him or her an opportunity to
25   decide how to respond to the explanation.”).5 “If it is decided that the [Commissioner]’s
26
     5
       The Court recognizes that the POMS is not binding on the Commissioner under Ninth
27   Circuit law. The POMS can have persuasive value “to the extent it provides a persuasive
     interpretation of an ambiguous regulation,” but it does not create any enforceable duties on
28   either the reviewing court or the Commissioner. See Carillo-Yeras v. Astrue, 671 F.3d 731,


                                                  -6-
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 7 of 15



 1   initial determination was in error, the amounts wrongfully recouped are repaid.” Yamasaki,
 2   442 U.S. at 686–87.
 3          Here, the Administration issued its initial overpayment determination in May 2003.
 4   Plaintiff alleges he sought reconsideration of the overpayment decision in a letter dated
 5   June 1, 2003. (Doc. 9 at 6). The Administration never responded. (Id. at 2; see also Doc. 36-
 6   1 at 4). It was not until February 2020 when the Appeals Council recognized the error.
 7   (Doc. 36-1 at 4).
 8          The key issue here is whether there is a final decision for the Court to review. The
 9   Commissioner argues there is no final decision on review before this Court. (Doc. 24 at 6).
10   The Commissioner’s logic is as follows: Plaintiff appealed the withholding notice he
11   received in December 2015 and that notice made no decision, and thus, it is not an
12   appealable final decision. (Id. at 8–9). The Commissioner further reasons that Plaintiff must
13   exhaust his administration remedies as to the May 2003 initial determination that notified
14   him of the allegedly erroneous overpayment amount before the exhaustion requirement can
15   be met and an appealable final decision rendered. (See id.; Doc. 36 at 3). In sum, there is
16   no final decision on review because, according to the Commissioner, the 2015 withholding
17   notice is not a final decision and the May 2003 initial determination on the overpayment
18
     735 (9th Cir. 2011); Moore v. Apfel, 216 F.3d 864, 868–69 (9th Cir. 2000). Even so, the
19   administrative review process of an overpayment determination outlined by the POMS is
     binding. First, the Administration has stated that the regulations it promulgated were
20   intended to effectuate the procedures contained in the program instructions. See 61 Fed.
     Reg. at 56,218. The Administration’s internal guidelines have articulated for decades that
21   the Administration must defer recoupment of overpayments where a claimant requests
     reconsideration. See Yamaski, 442 U.S. at 686–87; Mattern, 519 F.2d at 154 & n.5. Further,
22   “[w]here the rights of individuals are affected, it is incumbent upon agencies to follow their
     own procedures.” Morton v. Ruiz, 415 U.S. 199, 235 (1974), quoted in Alcaraz v. I.N.S.,
23   384 F.3d 1150, 1162 (9th Cir. 2004); Newton v. Apfel, 209 F.3d 448, 459 (5th Cir. 2000).
     The Court finds that, given the fact that an overpayment determination results in the
24   withholding of benefits until the amount is paid in full, see 20 C.F.R. § 404.502(a), a
     decision calculating the amount of overpayment is one that affects the rights of individuals,
25   and thus, the Administration must adhere to its own guidance under Ruiz. Finally, the Court
     views POMS, supra, §§ GN 02201.011, GN 02201.017 as persuasive interpretations of
26   how the Administration must process an overpayment determination under 20 C.F.R.
     § 404.502(a). See Carillo-Yeras, 671 F.3d at 735; see also Yamasaki, 442 U.S. at 696 (“The
27   statute authorizes only ‘proper’ recoupment . . . .” (quoting 42 U.S.C. § 405(a))). Therefore,
     where a request for reconsideration of an overpayment determination is made, the Court
28   finds that the Administration is bound by its long-standing practice of deferring
     recoupment until the overpayment determination is upheld.

                                                 -7-
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 8 of 15



 1   amount is neither before this Court nor is it a final decision. However, the Court may excuse
 2   the need for a final decision here because Plaintiff presents a colorable due process claim
 3   under the Fifth Amendment.
 4          The judicial review provision under 42 U.S.C. § 405(g) has two separate
 5   components. One component, that a plaintiff’s claim must first be presented to the
 6   Administration, is jurisdictional. Smith, 139 S. Ct. at 1773. Plaintiff presented his claim to
 7   the Administration, so the jurisdictional requirement is satisfied. The second, that a plaintiff
 8   exhaust her administrative remedies before bringing the claim to the federal judiciary, is
 9   waivable by the Commissioner or excusable by a federal court, as noted above. Id. at 1773–
10   74. The exhaustion requirement may be excused where the plaintiff’s claim is:
11   “(1) collateral to a substantive claim of entitlement (collaterality), (2) colorable in its
12   showing that denial of relief will cause irreparable harm (irreparability), and (3) one whose
13   resolution would not serve the purposes of exhaustion (futility).” Johnson v. Shalala,
14   2 F.3d 918, 921 (9th Cir. 1993).
15          Simply stated, the determination of whether a court should excuse the exhaustion
16   requirement “is influenced by the existence in the controversy of a collateral colorable
17   [c]onstitutional challenge that is unsuited to resolution in the relevant administrative form.”
18   Klein v. Sullivan, 978 F.2d 520, 524 (9th Cir. 1992) (excusing exhaustion requirement
19   where requiring exhaustion “would not answer [the] constitutional challenge” (citation
20   omitted)). A due process claim that alleges procedural errors is typically exempt from the
21   exhaustion requirement. See id.; see also Sanders, 430 U.S. at 109; Mathews v. Eldridge,
22   424 U.S. 319, 330–31 (1976).
23          Plaintiff has articulated a colorable due process claim. The Supreme Court has made
24   clear that a claimant does not have a right to a pre-recoupment hearing where the claimant
25   seeks reconsideration of an overpayment determination. Yamaski, 442 U.S. at 695–97
26   (concluding that there is a right to pre-recoupment hearing where a claimant seeks waiver
27   of the overpayment decision but not reconsideration). Nonetheless, as discussed above, the
28   Administration has a long-standing practice of deferring recoupment until a claimant’s


                                                  -8-
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 9 of 15



 1   request for reconsideration is processed. See supra pp. 5–6 & note 5. Processing of a
 2   request for reconsideration includes a review of any written evidence the claimant sends
 3   in. See, e.g., Mattern v. Mathews, 582 F.2d 248, 258 (3d Cir. 1978). Courts have noted that
 4   the Administration’s long-standing practice of deferring recoupment until the documentary
 5   review is complete plus the opportunity for a post-recoupment hearing satisfies due
 6   process. See, e.g., Yamaski, 442 U.S. at 686–87; Mattern, 582 F.2d at 258; see also
 7   Yamaski, 442 U.S. at 696 (“The statute authorizes only ‘proper’ recoupment . . . .” (quoting
 8   42 U.S.C. § 404(a))). However, the Administration did not abide by those procedures here.
 9   It is unlikely that the Administration can withhold entitlements for recoupment under the
10   Due Process Clause without any opportunity for review of an initial overpayment
11   determination. As such, Plaintiff’s Amended Complaint (Doc. 9), liberally construed,
12   states a colorable constitutional claim as it asserts a right to be heard—even if by written
13   submission only—prior to recoupment under the Due Process Clause. Therefore, the three-
14   part test for excusing exhaustion has been met here.
15          a.     Collaterality
16          First, Plaintiff’s due process claim is collateral because it does not simply assert
17   entitlement to benefits but rather Plaintiff alleges that the Administration violated his right
18   to be heard, which resulted in wrongfully withheld benefits. Johnson, 2 F.3d at 921–22;
19   see Klein, 978 F.2d at 523–24 (“However, $26,737.56 is no longer what appellants allege
20   this case is all about. . . . [A]ppellants’ complaint lays claim to numerous [c]onstitutional
21   causes of action arising out of the Department’s alleged mishandling of their claim for
22   reimbursement.”). The Court’s decision as to Plaintiff’s due process claim need not
23   “interfere[] with agency process” because all that is required is that the Administration
24   comply with its own procedures. Johnson, 2 F.3d at 922; see supra pp. 5–6 & note 5.
25   Plaintiff’s procedural challenge “rises and falls on its own” without reference to the
26   overpayment amount. Johnson, 2 F.3d at 921–22. Plaintiff’s due process claim is therefore
27   collateral to the merits—the amount of overpayment he owes the Administration.
28


                                                  -9-
         Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 10 of 15



 1            b.     Irreparability
 2            Plaintiff has alleged a colorable claim of irreparable injury. An injury is irreparable
 3   if it cannot be remedied “by retroactive payments at some later time.” Briggs v. Sullivan,
 4   886 F.2d 1132, 1140 (9th Cir. 1989). Plaintiff has gone about seventeen years without a
 5   reconsideration or adequate explanation of the overpayment amount that was articulated in
 6   the May 2003 initial determination. Nonetheless, the Administration, in violation of its own
 7   long-standing practice, began withholding Plaintiff’s retirement benefits to recoup that
 8   overpayment amount.
 9            At bottom, Plaintiff’s due process claim is irreparable because it will not be
10   remedied by simply awarding him the amount he is owed in back payments through the
11   administrative appeal process. “[E]conomic hardship suffered by the plaintiffs while
12   awaiting administrative review constitutes irreparable injury.” Johnson, 2 F.3d at 922. “It
13   is simply not true that a claimant for disability benefits, not infrequently in dire financial
14   circumstances due to his disability, is truly made whole by retroactive payments which he
15   has had to survive well over a year without.” Lopez v. Heckler, 713 F.2d 1432, 1437 (9th
16   Cir. 1983) (citation omitted).6
17            Withholding of Plaintiff’s retirement benefits became effective as of June 2015,
18   which is when Plaintiff became entitled to monthly retirement benefits. (Doc. 24-1 at 11).
19   Each month, the entire amount Plaintiff is entitled to—$1027—is withheld. (Id.). That
20   means approximately fifty-nine months of payments have been withheld for a total of about
21   $60,000. If Plaintiff is correct that the true overpayment amount is $30,929.16, that means
22   nearly $30,000 has been wrongfully withheld. Worse yet, if Plaintiff is correct, that means
23   he has gone without benefits he is entitled to for about twenty-nine months. The
24   Administration’s proposal after it realized its failure to respond to Plaintiff’s request for
25   reconsideration was to recommend that Plaintiff seek reconsideration of the May 2003
26   initial determination now after withholding—in violation of the Administration’s own
27
     6
       The Court understands that Plaintiff is not seeking disability benefits. But, he does claim
28   he is disabled, and thus, his disability could have affected his ability to work, putting him
     in the “dire financial circumstances” that Lopez discusses. (Doc. 9 at 2, 6, 11, 16).

                                                   - 10 -
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 11 of 15



 1   procedures—approximately twenty-nine months of entitlements at $1027 a month to the
 2   tune of about $30,000.
 3          It took nearly a year for the Administration to review Plaintiff’s claim after he
 4   received the December 2015 withholding notice and promptly sought reconsideration.
 5   (Doc. 24-1 at 32–33). Therefore, Plaintiff may go approximately another twelve months
 6   without the benefits he is entitled to. If the reconsideration goes against Plaintiff, it could
 7   take years before an ALJ hears his appeal. In fact, it took four years from the time Plaintiff
 8   sought reconsideration for the ALJ to decide Plaintiff’s first appeal. (Doc. 24-1 at 38–39).
 9   All told, if Plaintiff is correct about the overpayment amount, it could be years before he
10   finally gets relief for something that should have never happened in the first place. The
11   Court underscores the fact that it was the Administration’s errors that have caused this issue
12   to not be dealt with in a timely manner.
13          It is true that administrative delay in managing a national administrative scheme is
14   expected and even necessary at times. See Machado v. Leavitt, 542 F. Supp. 2d 185, 195
15   (D. Mass. 2008). But, “delay without justification clearly falls outside of constitutional
16   bounds.” Id. (citing Kraebel v. N.Y. City Dep’t of Hous. Preservation & Dev., 959 F.2d
17   395, 405 (2d Cir. 1992) (“[D]elay in processing can become so unreasonable as to deny
18   due process.”)); Kelly v. R.R. Ret. Bd., 625 F.2d 486, 490–91 (3d Cir. 1980) (stating delay
19   of “nearly four years[] is wholly inexcusable” and “totally out of phase with the
20   requirements of fairness”); Parker v. R.R. Ret. Bd., 441 F.2d 460, 464 (7th Cir. 1971) (“The
21   application has been pending now for over six years and we see no reason to remand the
22   case for the taking of further testimony.”). An individual only retires once, and the
23   Administration has impaired years of Plaintiff’s retirement through the uncertainty it
24   created as a result of its errors. Strobel v. Morgan Stanley Dean Witter, No.
25   04CV1069BEN(BLM), 2007 WL 1238709, at *3 (S.D. Cal. Apr. 24, 2007); see also
26   Machado, 542 F. Supp. 2d at 189 (“Plaintiffs have undisputedly endured months of futile,
27   and no doubt maddening, attempts to remedy improper withholdings—contacting the
28   [Administration], CMS, and their plan providers on numerous occasions only to be met


                                                 - 11 -
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 12 of 15



 1   with disclaimers of responsibility or false reassurances that the problem would soon be
 2   corrected.”). Plaintiff is not only entitled to retirement benefits, but he also claims he is
 3   disabled. (Doc. 9 at 2, 6, 11, 16). “Society’s interest lies on the side of affording fair
 4   procedures to all persons, even though the expenditure of governmental funds is required.
 5   It would be tragic, not only from the standpoint of the individuals involved but also from
 6   the standpoint of society, were poor, elderly, disabled people to be wrongfully deprived of
 7   essential benefits for any period of time.” Lopez, 713 F.2d at 1437 (emphasis added).
 8          By contrast, the Administration offers no justification for its five-year delay (or
 9   seventeen-year delay if the clock began ticking when Plaintiff originally sought
10   reconsideration). In fact, the Administration has offered no excuse for the delay here. See
11   Machado, 542 F. Supp. 2d at 195–97 (finding that plaintiffs articulated a colorable due
12   process claim where justification for administrative delay of “well over a year” was unclear
13   given that delay appeared to have been caused by a failure to perform “relatively
14   straightforward” corrections). To delay further would continue to work and exacerbate a
15   manifest injustice against Plaintiff, especially considering that the Administration was not
16   to begin recouping payments until it provided a detailed explanation and computation in
17   response to Plaintiff’s request for reconsideration of the overpayment amount. See supra
18   pp. 5–6 & note 5. There is irreparable harm here.
19          c.     Futility
20          Finally, exhaustion will not cure the alleged due process violation rendering
21   exhaustion futile. “Constitutional questions obviously are unsuited to resolution in
22   administrative hearing procedures and, therefore, access to the courts is essential to the
23   decision of such questions.” Sanders, 430 U.S. at 109. It is a “well-established principle
24   that when constitutional questions are in issue, the availability of judicial review is
25   presumed.” Id. Again, it has been years without the appropriate reconsideration. Indeed,
26   Plaintiff has already gone through the administrative appeals process once to no avail. The
27   Administration’s errors caused the Administration to fail to properly deal with Plaintiff’s
28   claim. The Administration has still not eliminated uncertainty as to whether Plaintiff will


                                                - 12 -
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 13 of 15



 1   actually receive the proper reconsideration. Should the Court dismiss this case for failure
 2   to exhaust, Plaintiff may end up in the same place, just years later.
 3          The Commissioner is correct that the determination as to the overpayment amount
 4   is properly entrusted to the Administration for reconsideration in the first instance. (Doc. 36
 5   at 3). But, this case has gone far beyond that simple issue. Neither the Administration’s
 6   expertise nor compiling of a detailed factual record is necessary to resolving Plaintiff’s due
 7   process claim. Briggs, 886 F.2d at 1140. There is simply no need for administrative review
 8   of Plaintiff’s allegations that the Administration violated its own procedures by
 9   withholding benefits despite failing to respond to Plaintiff’s request for reconsideration. In
10   short, exhaustion will “not answer [Plaintiff’s] constitutional challenge.” Klein, 978 F.2d
11   at 524 (citation omitted).
12          d.     Conclusion
13          To the extent Plaintiff failed to exhaust his administrative remedies as to the May
14   2003 overpayment determination, the Court excuses such failure, as Plaintiff has
15   articulated a colorable due process violation. In short, it is time to ensure that this case will
16   be resolved without further unnecessary delay. See Klein, 978 F.2d at 524. Accordingly,
17   the Court will deny the Motion to Dismiss (Doc. 24).
18          The Court is disheartened by the Administration’s treatment of this case. The
19   Commissioner could have simply requested that the Court remand this case for
20   reconsideration after he recognized the errors that occurred here. Instead, after the Appeals
21   Council revealed the errors that occurred in this case, (Doc. 36-1), the Commissioner
22   doubled-down on his original argument that the Court lacked subject matter jurisdiction
23   and essentially asked Plaintiff to trust that the Administration will get it right this time,
24   seventeen years after his original request for reconsideration and nearly five since the
25   Administration began withholding Plaintiff’s benefits in violation of the Administration’s
26   own procedures.
27          The Commissioner’s position is not in accord with the fact that the Social Security
28   Act “as a whole is one that Congress designed to be unusually protective of claimants.”


                                                  - 13 -
         Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 14 of 15



 1   See Smith, 139 S. Ct. at 1776 (internal quotation marks and citation omitted). The
 2   Commissioner’s rather flippant suggestion that the Court should dismiss Plaintiff’s case
 3   despite the compounded errors that span nearly seventeen years and that have cost Plaintiff
 4   potentially $30,000 in wrongfully withheld entitlements and undoubtedly countless hours
 5   of frustration simply does not square with the fact that Congress did not “intend[] for this
 6   claimant-protective statute, to leave a claimant without recourse to the courts when such a
 7   mistake does occur—least of all when the claimant may have already expended a
 8   significant amount of likely limited resources in a lengthy proceeding.” Id. (citation
 9   omitted). In any event, because Plaintiff has articulated a colorable due process claim, the
10   Court will deny the Motion to Dismiss (Doc. 24).
11   IV.      PLAINTIFF’S MOTION FOR AN EVIDENTIARY HEARING
12            Also pending before the Court is Plaintiff’s Motion for an Evidentiary Hearing
13   (Doc. 33). That Motion (Doc. 33) will be denied as there is no need for an evidentiary
14   hearing at this time.
15   V.       CONCLUSION
16            The Court will deny the Motion to Dismiss (Doc. 24). It seems that a sentence six
17   remand pursuant to 42 U.S.C. § 405(g)7 may be appropriate given the errors that the
18   Commissioner has brought to the Court’s attention. See Seaborn v. Sullivan, 822 F. Supp.
19
     7
         Sentence six of 42 U.S.C. § 405(g) provides:
20
              The court may, on motion of the Commissioner of Social Security made for
21            good cause shown before the Commissioner files the Commissioner’s
              answer, remand the case to the Commissioner of Social Security for further
22            action by the Commissioner of Social Security, and it may at any time order
              additional evidence to be taken before the Commissioner of Social Security,
23            but only upon a showing that there is new evidence which is material and
              that there is good cause for the failure to incorporate such evidence into the
24            record in a prior proceeding; and the Commissioner of Social Security shall,
              after the case is remanded, and after hearing such additional evidence if so
25            ordered, modify or affirm the Commissioner’s findings of fact or the
              Commissioner’s decision, or both, and shall file with the court any such
26            additional and modified findings of fact and decision, and, in any case in
              which the Commissioner has not made a decision fully favorable to the
27            individual, a transcript of the additional record and testimony upon which the
              Commissioner’s action in modifying or affirming was based.
28
     42 U.S.C. § 405(g).

                                                  - 14 -
      Case 2:19-cv-04933-JAT Document 41 Filed 05/20/20 Page 15 of 15



 1   121, 124–25 (S.D.N.Y. 1993). The Commissioner shall file a brief as to the propriety of a
 2   sentence six remand by Wednesday, June 3, 2020. Plaintiff may respond within one week
 3   of that briefing deadline. There shall be no reply brief.
 4          Accordingly,
 5          IT IS ORDERED that the Commissioner’s Motion to Dismiss (Doc. 24) is
 6   DENIED.
 7          IT IS FURTHER ORDERED that the Commissioner shall file a brief, not to
 8   exceed ten pages, on the propriety of a sentence six remand pursuant to 42 U.S.C. § 405(g)
 9   by Wednesday, June 3, 2020.
10          IT IS FURTHER ORDERED that Plaintiff may file a response brief, not to exceed
11   ten pages, on the propriety of a sentence six remand pursuant to 42 U.S.C. § 405(g) by
12   Wednesday, June 10, 2020.
13          IT IS FURTHER ORDERED that Plaintiff Neil Rusty Bond’s Motion for an
14   Evidentiary Hearing (Doc. 33) is DENIED.
15          Dated this 20th day of May, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 15 -
